Citation Nr: 1824081	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  12-30 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to service connection for hepatitis C.

2. Entitlement to an increased rating for the right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1973 to March 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

In March 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file. 

This matter came before the Board in August 2016, at which time the Board remanded the matter for a VA examination, medical opinion, and outstanding medical records.  The matter has been properly returned for appellate consideration and the Board is satisfied that there has been substantial compliance with the Board remand.  Thus, no further action is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

In August 2016, the Board also remanded the issue of service connection for hearing loss.  The RO granted service connection for hearing loss in a May 2017 rating decision; accordingly, this issue is no longer before the Board. 


FINDINGS OF FACT

1. The Veteran's hepatitis C did not begin in service and is unrelated to events in service, including unprotected sexual relations and air gun inoculations. 

2. For the entire period on appeal, the Veteran's right knee disability has been manifested by, at worst, extension to 0 degrees and flexion to 90 degrees with pain, but not ankylosis or frequent episodes of locking, pain, and effusion.  

3. For the entire period on appeal, the Veteran has experienced recurrent slight lateral instability in the right knee.


CONCLUSIONS OF LAW

1. The criteria for service connection for hepatitis C have not been met.  38 U.S.C. §§ 1110, 5103, 5103A (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2. The criteria for a rating in excess of 10 percent under Diagnostic Codes 5003-5260 for the right knee disability have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5260 (2017).

3. The criteria for a separate 10 percent rating, but no higher, under Diagnostic Code 5257 for the right knee disability have been met, effective July 12, 2011.  
38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See id.  

In the post-remand brief, the Veteran's representative argues, generally, that the VA examinations were inadequate.  The representative states the hepatitis VA examiner did not consider aggravation; the Board finds this is not an inadequacy as the record is devoid of any suggestion the hepatitis C was caused or aggravated by a service-connected condition.  Therefore, an opinion as to aggravation was not warranted.  The representative also argues the VA examiner did not provide an "as likely as not" opinion with respect to the etiology of the Veteran's hepatitis.  The Board disagrees.  As discussed more below, after fully discussing the various risk factors for contracting hepatitis C, the examiner ultimately concluded that the Veteran's hepatitis C was less likely than not incurred in or related to unprotected sexual relations or air gun inoculations in service.  Finally, the representative argues the knee examination did not properly include consideration of the Veteran's flare-ups.  Considering the Veteran has had four VA examinations for his knee during the course of the appeal, the representative has not argued with specificity which one is perceived to be inadequate.  However, the examination reports as a whole contain  lengthy descriptions of the Veteran's report of functional impairment and symptoms and assess, as much as possible, the severity of his condition.

The Veteran/representative has not raised any other issues with the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) (applying Scott to the duty to assist).  Moreover, no new evidence was received after the February 2018 Supplemental Statement of the Case; thus, all due process considerations have been satisfied. 

Further, the Veteran has not alleged any deficiency with the conduct of his hearing before the undersigned with respect to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

The pertinent regulations were provided to the Veteran in the Supplemental Statement of the Case and will not be repeated here.

Service Connection for Hepatitis C

The Veteran contends that he is entitled to service connection for hepatitis C because he contracted it through sexual relations with prostitutes in the Panama Canal Zone and/or air gun inoculations received in service.  

The Board notes that medically recognized risk factors for hepatitis C include: transfusion of blood or blood product before 1992; organ transplant before 1992; hemodialysis; tattoos; body piercings; intravenous drug use (with the use of shared instruments); high-risk sexual activity; and immunization with jet air gun injectors.  See VA's Adjudication Procedures Manual, M21-1, III.iv.4.H.2 (Jan. 11, 2018).

The M21-1 notes that the transmission risk from high-risk sexual activity is "relatively low" but increases with multiple sexual partners.  It also notes that there is one documented case of hepatitis B transmission through air gun injections and, while transmission of hepatitis C was "biologically plausible," there is no scientific evidence that documents transmission of hepatitis C with air gun injectors.  

The Board finds that service connection is not warranted for the current diagnosis of hepatitis C.  The Veteran's service treatment records confirm that he served in the Panama Canal Zone and show that he was treated for gonorrhea in service.  They do not show, however, treatment for liver disease or any variant of hepatitis, nor do they document blood transfusions or tattoos in service.  

Medical records show that the Veteran was not diagnosed with hepatitis C until 2004 or 2006, approximately 30 years after separation from service.  In June 2012, the Veteran's physician who treated his hepatitis C submitted a statement that "[the Veteran] acquired the disease due to unprotected sex while on active duty."  The physician did not provide a rationale in support of this opinion and the Board therefore accorded it little probative value.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"); Miller v. West, 11 Vet. App. 345, 348 (1998) (a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record). 

Similarly, while the Veteran contends his hepatitis C is related to service, his contention is not probative evidence as he does not have the medical knowledge, training, or expertise to render such an opinion.  

Instead, the Board finds the May 2017 VA negative nexus opinion particularly probative.  In rendering her opinion, the examiner reviewed the service treatment records, which showed treatment for gonorrhea in service (suggestive of unprotected sexual relations), private treatment records, and the private nexus statement in support of the Veteran's claim.  She noted that the most common causes of/risk factors for hepatitis C infection are intravenous drug use and blood transfusions prior to 1992 and less common causes include unprotected sexual contact.  She further noted that air gun inoculations have been considered in a VA Fast Letter and "although within the realm of possibility, was felt to be less likely the etiology of Hep C infections."  

After consideration of the entirety of the evidence, the examiner opined that "[a]lthough it falls within the realm of possibility that unprotected sex in service with prostitutes as well as air gun inoculations could result in Hepatitis C infection, statistically the risk is very low."  She further opined that, based on prior behavior and ongoing alcohol abuse issues until 1989, as well as a 32-year period of unknown risk behaviors, "other potential higher risks are unable to be confidently eliminated from consideration."  Consequently, she concluded that the hepatitis C was less likely than not incurred in or related to unprotected sexual relations or air gun inoculations in service.  The Board finds that this medical opinion is particularly probative as there is a rationale supported by current medical knowledge. 

The Board thus finds that the preponderance of the evidence weighs against the Veteran's claim for service connection for hepatitis C and service connection is not warranted.  

Increased Rating for the Right Knee Disability

The Veteran contends that he is entitled to higher ratings for his right knee disability because he experiences decreased range of motion, fatigue, and instability.  His right knee disability is currently rated at 10 percent under Diagnostic Codes 5003-5260 for pain with limitation of motion.  

In July 2011, the Veteran was afforded a VA joints examination and complained of giving way, instability, pain, stiffness, weakness, incoordination, episodes of subluxation, and monthly flare-ups.  A physical examination showed guarding, clicking, a meniscus abnormality, evidence of a meniscus tear, and a positive McMurray's test.  Range of motion testing revealed flexion to 110 degrees with pain, and normal extension, without additional limitation of motion after repetitive use.  There was no evidence of ankylosis.  

He was afforded a second knee examination in January 2014 and was diagnosed with degenerative joint disease and a torn medial meniscus.  Range of motion testing revealed flexion to 90 degrees with pain and normal extension.  Repetitive use testing was not conducted due to pain experienced during initial range of motion testing.  The examiner indicated that the Veteran experiences functional impairment due to excess fatigability, pain, and swelling which causes less movement than normal and interferes with standing, sitting, and weight-bearing.  A physical examination showed crepitus, normal muscle strength, and normal stability results, and diagnostic testing showed no evidence of patellar subluxation or effusion.  A meniscal tear and frequent episodes of joint pain related to the tear were noted.

He was afforded a third examination in September 2015, which only showed a diagnosis of right knee arthritis.  The Veteran complained of pain, flare-ups, difficulty with stairs and prolonged standing and walking, popping, swelling, and giving way approximately twice per year without falling.  He contends he left his previous job as a security guard due to his knee disability but was working as a mechanic at the time of the examination and only missed two days of work in the previous 12 months due to knee pain.  He also reported using a brace and cane regularly.  Range of motion testing revealed flexion to 130 degrees with pain and normal extension, with no additional limitation of motion after repetitive use testing.  There was no evidence of pain with weight-bearing or ankylosis but there was evidence of mild right knee tenderness.  Stability testing was normal and there was no history of recurrent effusion documented.  The examiner noted, however, that the Veteran had a history of a meniscal tear with frequent episodes of joint pain, tenderness, and snapping with range of motion.  

The Veteran underwent a fourth examination in October 2016 and complained of pain, flare-ups, buckling, difficulty with stairs, squatting, bending, and prolonged standing and walking.  Range of motion testing revealed flexion to 125 degrees with pain and normal extension.  There was no additional limitation of motion after repetitive use testing, but there was functional loss due to additional pain, fatigue, weakness, and lack of endurance.  A physical examination revealed pain with weight bearing, suprapatellar tenderness on palpation, objective evidence of crepitus, and a slight reduction in muscle strength on extension, but did not show evidence of ankylosis.  The Veteran reported no history of recurrent subluxation, a history of slight lateral instability, and no history of recurrent effusion and stability testing was normal.  The examiner noted, however, that an MRI from 2010 documented a meniscal tear but she did not indicate any related symptoms.  She concluded that the Veteran's disability causes moderate functional impairment, including pain on prolonged standing, kneeling, squatting, and bending and difficulty with stairs.  Diagnostic testing revealed no acute fracture or subluxation, minor medial joint compartment narrowing, and no significant effusion.  

VA medical records for the period on appeal are associated with the claims file and generally show treatment for right knee pain and arthritis.  In January 2013, an evaluation revealed crepitus, flexion to 110 degrees with pain, tenderness to palpation of the medial and lateral joint lines, a positive patella compression test, positive McMurray's test, and negative drawer and stress tests.  

In consideration of the medical and lay evidence, the Board finds that a rating in excess of 10 percent is not warranted under Diagnostic Codes 5003-5260.  The evidence throughout the entire period on appeal does not show compensable limitation of motion, or flexion limited to 45 degrees.  Instead, the evidence shows that his flexion was, at worst, limited to 90 degrees with pain.  Accordingly, only a 10 percent rating is warranted for painful limitation of motion.  Moreover, the Veteran has had normal extension throughout the period on appeal; therefore, a separate rating based on limited extension is not warranted. 

The Board considered whether the Veteran was entitled to a separate rating under Diagnostic Code 5257 based on his complaints of giving way and instability and finds that the evidence warrants a 10 percent rating under Diagnostic Code 5257.   In making this determination, the Board relied on the Veteran's consistent complaints of instability, giving way, and subluxation, as documented in the July 2011, September 2015, and October 2016 VA examinations.  Moreover, VA medical records show that the Veteran reported fall concerns in October 2012, January 2013, and March 2015.  While stability tests were normal and diagnostic testing did not reveal evidence of subluxation, the Board finds that the Veteran's lay statements are sufficient to justify a 10 percent rating, but no higher, under Diagnostic Code 5257.  

The Board also considered whether the Veteran was entitled to a separate rating based on the findings of a torn meniscus and related symptoms, including snapping, pain and tenderness.  The Board finds, however, that a separate rating is not warranted under Diagnostic Codes 5258 or 5259.   

Regarding entitlement to a separate rating under Diagnostic Code 5258, neither the medical nor lay evidence documents recurrent effusion nor locking.  The Board acknowledges that the Veteran reported swelling in the January 2014 examination and in a February 2014 statement, but finds however, that the evidence overwhelmingly shows that he did not experience recurrent effusion or locking during the period on appeal.  He denied recurrent effusion and locking during the July 2011 VA examination, and there was no evidence of recurrent effusion or locking in the September 2015 and October 2016 VA examinations.  Indeed, he only reported "occasional mild swelling" during the September 2015 VA examination.  Moreover, VA medical records show that he denied swelling in December 2012 and April 2015 and diagnostic testing showed no evidence of effusion in January 2014 and October 2016.  While pain and tenderness have been related to the Veteran's meniscus condition, these symptoms are not sufficient to warrant a separate rating under Diagnostic Code 5258 and are contemplated by his 10 percent rating based on painful limitation of motion.  Accordingly, the Board finds that a separate rating is not warranted under Diagnostic Code 5258.  

The Board further finds that a separate rating is not warranted under Diagnostic Code 5259 because the Veteran has not undergone meniscal surgery or removal. 

The Board additionally considered whether the Veteran is entitled to a higher rating due to functional impairment under the provisions of 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In making this determination, the Board considered the Veteran's testimony regarding his symptoms, VA examination reports, and VA treatment records.  While the record shows knee pain, mild swelling, crepitus, and difficulty with prolonged standing, walking, and bending, the evidence does not show that his symptoms and flare-ups produce functional loss that is manifested by adequate evidence of disabling pathology for higher ratings.  See 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 38.  Indeed, the Veteran did not experience additional limitation of motion after repetitive use testing and his disability ratings are already based on the extent to which his symptoms reduce range of motion and impair stability.  In light of the Veteran's reported symptoms and the medical evidence, the Board finds that the Veteran is not entitled to higher ratings for his knee disabilities.  


Finally, the evidence shows that the Veteran is employed as a mechanic and has only lost a few days of work due to his right knee disability per year; accordingly, the facts of this case do not raise the issue of entitlement to a total disability rating based on individual unemployability. 


ORDER

Service connection for hepatitis C is denied. 

Entitlement to a rating in excess of 10 percent under Diagnostic Codes 5003-5260 for the right knee disability is denied. 

Entitlement to a separate 10 percent rating, but no higher, under Diagnostic Code 5257 for the right knee disability is granted, effective July 12, 2011.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


